Original application made on July 11, 1938, by the State on the relation of Joseph W. Potts for writ of certiorari directed to the District Court of Deer Lodge County and R. E. McHugh, Judge thereof, to review a judgment of contempt against said Potts arising out of an action wherein R. Lewis Brown and another, as receivers of the Montana Southwestern Railway Company, were plaintiffs and relator was defendant. Writ was issued and made returnable on September 27, 1938. On September 21 a stipulation was filed that in view of the death of relator Potts, the proceeding be dismissed, each party to pay his own costs. On September 26, 1938, an order was made dismissing the application agreeably to the stipulation.